Title: To James Madison from Thomas Munroe, 3 May 1813
From: Munroe, Thomas
To: Madison, James


3d May 1813


Obtained Presidents requisition for
$3000.  


$2000 for represents chamber &
$1000 Sen ptn  




paid since for Carpenters rell
$364.62


Jno. Rea, upholster
376.33


Painters bill
209.  


Jos Harbaugh, sundries, desks &c
262.71


Th. W pairo, Carpeting
462.54


Lewis Labille, upholstery
455.78


G Coombe, Lumber
250.69


Hill & Belt, Chairs & tables
454.00


Geo Beall, nails,
54.20


Due to, Sculptors
 627.30



3,517.17


